NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4504-19

STATE OF NEW JERSEY,

          Plaintiff/Respondent,

v.

JAMES S. GOYDOS,

          Defendant/Appellant.


                   Argued November 30, 2021 – Decided January 25, 2022

                   Before Judges Currier, DeAlmeida and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment Number 18-
                   12-1698.

                   Philip Nettl argued the cause for appellant (Benedict
                   and Altman, attorneys; Philip Nettl, on the briefs).

                   David M. Liston, Assistant Prosecutor, argued the
                   cause for respondent (Yolanda Ciccone, Middlesex
                   County Prosecutor, attorney; David M. Liston, of
                   counsel and on the brief).

PER CURIAM
        Under a plea agreement, defendant agreed to a sentence of up to 364 days

of jail time and four years of probation. The State agreed to recommend the

dismissal of numerous counts of the indictment. The court sentenced defendant

to a four-year term of probation conditioned on defendant serving 300 days in

the county jail. Defendant's subsequent motion to reduce his sentence was

denied. We affirm.

        Defendant was a surgeon at Rutgers Cancer Institute (Institute) and a

professor of surgery at Rutgers Medical School. He was charged in a 160-count

indictment with multiple counts of official misconduct, computer theft,

burglary, invasion of privacy, impersonation, and possession of an assault

weapon. The charges rose from the discovery of a hidden camera in a women's

bathroom at the Institute, videos of women using the bathroom found on the

Institute director's office computer, sightings of defendant using the director's

office without permission, and a rifle found in defendant's basement during the

execution of a search warrant. 1 Covert recording devices found during the

search of defendant's home matched the recording equipment found in the

director's office.




1
    Defendant told police that his brother gave him the firearm in the 1990s.
                                                                            A-4504-19
                                         2
      In a negotiated plea agreement, defendant pleaded guilty to second-degree

computer theft, N.J.S.A. 2C:20-25(e); second-degree official misconduct,

N.J.S.A. 2C:30-2(a); second-degree possession of an assault rifle, N.J.S.A.

2C:39-5(f); third-degree burglary, N.J.S.A. 2C:18-2(a)(1); third-degree

computer theft, N.J.S.A. 2C:20-25(a); and fourth-degree impersonation,

N.J.S.A. 2C:21-17(a)(4). The State agreed to dismiss the 116 counts of invasion

of privacy regarding the hidden cameras.

      Defense counsel established a factual basis during the plea hearing that

defendant entered the director's suite at the Institute "to obtain [and take]

information that [he] knew that [he was] not entitled to" "at a time when [he

was] not licensed or privileged . . . ." He took the information for the purpose

of using the information "for [his] own benefit or the benefit of another."

      Defendant admitted he obtained information from a computer in the

director's suite that he was not authorized to use and he was not permitted to

access the information. Defendant agreed he "purposely" took the information

from the computer because he knew "it was going to be useful" to him or to

someone else and he "knew that [he] didn't have permission to take the

information from the computer . . . ."




                                                                              A-4504-19
                                         3
      Defendant further admitted that he obtained "credentials, log-in

information, things of that nature" from the director's assistant's computer "and

by . . . using those credentials, [he] made it look like it was [the director's

assistant] accessing the information as opposed to [himself] . . . ." Defendant

was "impersonating [the director's assistant] . . . by using the credentials."2

Defendant agreed he did so to benefit his employment or "the employment of

others."

      Defendant acknowledged he was a public employee when he committed

the offenses. He also admitted that his position with Rutgers Medical School

and the Institute gave him "freedom of movement" that made it possible for him

to access the director's office suite and the assistant's computer in that suite.

      The sentencing hearing took place on July 7, 2020. Initially, the court

executed a consent order preventing defendant from any future public

employment in New Jersey. The court also granted the State's motion for a

waiver of the mandatory prison term under the Graves Act, N.J.S.A. 2C:43-6(c),




2
     Defendant admitted that some of the information obtained while
impersonating the director's assistant was personal information belonging to the
director including his date of birth, social security number, and other personal
identifiers.
                                                                              A-4504-19
                                         4
stating "there was no criminal act committed with [the assault rifle]" and

defendant had "no history of violence . . . ."

      Two of defendant's former colleagues spoke on his behalf. The court then

permitted victims to speak. The Institute director and their assistant who was

impersonated by defendant spoke about the circumstances underlying the counts

to which defendant pleaded guilty. In addition, they and two other individuals

testified about the humiliation and embarrassment they experienced after

learning defendant had secretly recorded women using the ladies' restroom.

      After the speakers concluded their remarks, defense counsel requested a

sidebar conversation. He told the judge that, although he believed victims could

speak regarding facts concerning dismissed counts, one of the speakers had

completely misstated a particular fact. Counsel did not ask the judge to take any

action, he just wanted to make sure the court was aware of the mistake in the

statement.

      In considering the mitigating factors requested by defendant, the court

found N.J.S.A. 2C:44-1(b)(6) applicable and gave that factor "slight to moderate

weight" because defendant indicated he "is willing to participate in communi ty

programs . . . ." The court also found N.J.S.A. 2C:44-1(b)(7) applicable and




                                                                           A-4504-19
                                         5
gave it "significant weight" because defendant had "no history . . . of criminal

activity."

      In considering N.J.S.A. 2C:44-1(b)(8), the judge found the factor

applicable and assigned it "moderate weight." He noted that defendant would

not be working at Rutgers or the Institute again and "his conduct has had

devastating consequences to his own reputation, livelihood, and that of his

family and employment" and therefore it was "unlikely that this conduct would

ever be repeated . . . ."

      In finding N.J.S.A. 2C:44-1(b)(9) applicable, the judge gave it "moderate

weight." He stated, "[T]here ha[ve] been numerous letters submitted regarding

[defendant's] character, his position, his life as a surgeon . . . . I don't find there's

a serious risk of re-offense under all these circumstances." The court also found

N.J.S.A. 2C:44-1(b)(10) applicable and gave it "moderate to significant weight."

The court explained that "[defendant] has no priors, no subsequent [criminal

history], [and] has otherwise led a law-abiding life."

      The court found two aggravating factors applicable.                 He assigned

"moderate weight" to N.J.S.A. 2C:44-1(a)(4) "because of the nature of

[defendant's] conduct" and "what [defendant] pled to, as a public employee

engaged in actions to gain access to a director's or assistant's computer, and then


                                                                                  A-4504-19
                                           6
attempt[ing] to use that, all while in the context of a public entity certainly does

apply to this case . . . ."

       The court also found N.J.S.A. 2C:44-(a)(9) applicable. The judge stated

that specific deterrence "is necessary and does apply" and gave it "slight

weight." As to general deterrence, the court gave it "slight to moderate weight"

because "there has to be a clear message to the community that this type of

conduct cannot be tolerated . . . ."

       The judge then stated that his sentence was only based on the aggravating

and mitigating factors, and "tailor[ed]" to the counts to which defendant had

pleaded guilty.

       Thereafter, the court sentenced defendant to "four years of probation with

300 days in the county jail." Due to COVID-19 concerns, the court postponed

the commencement of defendant's jail sentence until mid-September.

       Defendant filed a motion under Rule 3:21-10 to reduce or change his

sentence, asserting the court had improperly relied on allegations in dismissed

counts, and failed to justify the imposition of a custodial sentence.            On

September 14, 2020, the court denied the motion in a thorough oral decision in

which the judge carefully explained the reasons behind the imposed sentence




                                                                              A-4504-19
                                         7
and reiterated his findings on the aggravating and mitigating factors. The judge

granted defendant's motion for bail pending the resolution of his appeal.

      On appeal, defendant raises the following points:

            I. THE IMPOSITION OF A CUSTODIAL TERM AS
            A CONDITION OF PROBATION WAS AN ABUSE
            OF DISCRETION, CONSIDERING THE FACTUAL
            FINDINGS OF THE SENTENCING COURT

            II. THE SENTENCING COURT IMPROPERLY
            APPLIED THE “ABUSE OF PUBLIC TRUST”
            AGGRAVATING FACTOR

            III. THE SENTENCING COURT IMPROPERLY
            CONSIDERED     THE    VICTIM  IMPACT
            STATEMENTS OF INDIVIDUALS WHO WERE
            NOT VICTIMS OF THE CRIMES TO WHICH
            DEFENDANT PLED GUILTY

      We review a court's sentence for an abuse of discretion. State v. Jones,

232 N.J. 308, 318 (2018). We defer to the sentencing court's factual findings

and do not "second-guess" them. State v. Case, 220 N.J. 49, 65 (2014).

      If the sentencing court "follow[ed] the [Criminal] Code and the basic

precepts that channel sentencing discretion," the reviewing court should affirm

the sentence, so long as the sentence does not "shock the judicial conscience."

Ibid. Therefore, we will "affirm the sentence of a trial court unless: (1) the

sentencing guidelines were violated; (2) the findings of aggravating and

mitigating factors were not 'based upon competent credible evidence in the

                                                                            A-4504-19
                                       8
record;' or (3) 'the application of the guidelines to the facts' of the case 'shock[s]

the judicial conscience.'" State v. Bolvito, 217 N.J. 221, 228 (2014) (quoting

State v. Roth, 95 N.J. 334, 364-65 (1984)).

      Defendant contends the trial court abused its discretion in sentencing him

to a custodial term of 300 days in county jail as a condition of probation. We

disagree.

      Here, defendant entered a plea agreement which included four years'

probation conditioned on a term of 364 days in the county jail. We accord

additional deference where a sentence is imposed pursuant to a plea agreement.

"A sentence imposed pursuant to a plea agreement is presumed to be reasonable

because a defendant voluntarily '[waived] . . . his right to a trial in return for the

reduction or dismissal of certain charges, recommendations as to sentence and

the like.'" State v. Fuentes, 217 N.J. 57, 70-71 (2014) (quoting State v. Davis,

175 N.J. Super. 130, 140 (App. Div. 1980)). Defendant was sentenced within

the plea recommendation and therefore there is a presumption of reasonableness.

      When a court sentences a defendant to probation, "it shall attach such

reasonable conditions . . . as it deems necessary to insure that he will lead a law-

abiding life or is likely to assist him to do so." N.J.S.A. 2C:45-1(a)(1). "When

the court sentences a person who has been convicted of a crime to be placed on


                                                                                A-4504-19
                                          9
probation, it may require him to serve a term of imprisonment not exceeding 364

days as an additional condition of its order." N.J.S.A. 2C:45-1(e). When

imposing a sentence of imprisonment, "the sentencing court shall specifically

place on the record the reasons which justify the sentence imposed." Ibid.

      The trial judge complied with the statutory requirements. He noted the

plea agreement included a 364-day custodial term. In imposing a 300-day term,

the judge explained that a custodial term was necessary to deter defendant in

light of "the seriousness of the offenses," which included "three second[-]degree

offenses" and involved "deliberate" and "deceptive practices" by defendant

while in a "public position of trust."

      The court also painstakingly addressed the aggravating and mitigating

factors requested by defense counsel and the State, finding mitigating factors

six, seven, eight, nine, and ten applicable and they outweighed the two germane

aggravating factors.

      The court applied the weight of the sentencing factors in its decision to

waive the mandatory minimum sentence for official misconduct, N.J.S.A.

2C:30-2(a), finding that "imprisonment would result in serious injustice." The

court made a similar conclusion with respect to the second-degree computer

crimes, N.J.S.A. 2C:20-25, and "dispense[d] with imposing a mandatory


                                                                           A-4504-19
                                         10
minimum term," stating defendant did not gain "some type of political or

monetary advantage or benefits" and therefore "in light of the circumstance here

. . . it would be an injustice to impose the mandatory minimum . . . ."

      Although the court gave "heavier weight . . . to the mitigating factors," the

court did not abuse its discretion when sentencing defendant to a custodial term.

"[A]ggravating and mitigating factors . . . should bear on the range of sentence

passed . . . and the decision to downgrade or impose parole ineligibility." State

v. Hodge, 95 N.J. 369, 377 (1984). However, "the sentence imposed must reflect

the Legislature's intention to focus on the degree of the crime itself as opposed

to other factors personal to the defendant." Ibid.

      "The paramount reason we focus on the severity of the crime is to assure

the protection of the public and the deterrence of others. The higher the degree

of the crime, the greater the public need for protection and the more need for

deterrence." State v. Megargel, 143 N.J. 484, 500 (1996).

      Defendant pleaded guilty to multiple charges that typically require a

person to serve years in state prison without parole eligibility. However, the

judge stated he was "satisfied [he could] sentence outside the second[-]degree

mandatory terms of state prison" "based on the person that stands before the

[c]ourt today" and "based on the aggravating and mitigating factors." Therefore,


                                                                             A-4504-19
                                       11
the court sentenced defendant to four years of probation conditioned on 300 days

in the county jail.

      During the subsequent motion hearing, the judge again explained his

decision to sentence defendant to a 300-day jail term. He reasoned:

             [E]ven though the [c]ourt found the mitigating factors
             outweigh[ed] the aggravating [factors], that it did cry
             out for some deterrence, the message being that a
             person cannot abuse a position of trust and to both
             specifically deter and the need for general deterrence
             by way of a message to the community that violators of
             such crimes and conduct cannot be tolerated and would
             be punished.

             The [d]efendant's character and condition is not so
             highly unusual or unique that some jail time would be
             a serious injustice overriding the concern for
             deterrence.

                      ....

             And then in this case the need to deter was particularly
             meaningful because of the nature of the conduct,
             meaning again the public trust, and the need to deter
             both the individual and . . . the conduct itself and the
             societal need that public employees should be punished
             for this type of . . . conduct. Because these acts were
             deliberate.

        The court did not abuse its discretion in imposing a 300-day county jail

sentence. The defendant voluntarily entered into the plea agreement, which

included a jail term of up to 364 days. The court made thorough findings


                                                                          A-4504-19
                                       12
regarding the mitigating and aggravating factors. The sentence does not shock

the judicial conscience.

      Defendant also contends that the sentencing court engaged in

impermissible double counting by finding aggravating factor four, N.J.S.A.

2C:44-1(a)(4).    He asserts that aggravating factor four "double counts an

element of Official Misconduct[,] [N.J.S.A. 2C:30-2(a).]"

      Double counting occurs when facts that establish elements of a crime are

considered as aggravating circumstances in determining that sentence. Fuentes,

217 N.J. at 75 (citing State v. Yarbough, 100 N.J. 627, 645 (1985)). However,

a court "does not engage in double-counting when it considers facts showing

defendant did more than the minimum the State is required to prove to establish

the elements of an offense." State v. A.T.C., 454 N.J. Super. 235, 254-55 (App.

Div. 2018).

      Defendant pleaded guilty to second-degree official misconduct, N.J.S.A.

2C:30-2(a), which states that:

              A public servant is guilty of official misconduct when,
              with purpose to obtain a benefit for himself or another
              or to injure or to deprive another of a benefit:

              a. He commits an act relating to his office but
              constituting an unauthorized exercise of his official
              functions, knowing that such act is unauthorized or he


                                                                         A-4504-19
                                       13
            is committing such act in an unauthorized manner
            ....

      Aggravating factor four is applicable where "[a] lesser sentence will

depreciate the seriousness of the defendant's offense because it involved a

breach of the public trust under chapters 27 and 30 of this title, or the defendant

took advantage of a position of trust or confidence to commit the offense."

N.J.S.A. 2C:44-1(a)(4).

      Defendant argues that the court did not distinguish the aggravating factor

from the elements of official misconduct. We disagree. In considering the

applicability of aggravating factor four, the court stated:

            [T]hat [factor] does apply because this is a public
            entity. And because of that, and because of the nature
            of the conduct and what the doctor pled to, as a public
            employee engaged in actions to gain access to a
            director's or assistant's computer, and then attempt to
            use that, all while in the context of a public entity
            certainly does apply to this case, and I give that
            moderate weight.

      The court properly found aggravating factor four applicable based on the

factual basis of defendant's plea where he conceded his "freedom of movement

within the Cancer Center" and his position at the Institute allowed him to access

the director's suite. Defendant took advantage of his position of trust and

confidence within the Institute and was able to commit the crime due to his


                                                                             A-4504-19
                                       14
position there. Therefore, the court's finding of aggravating factor four was

supported by the record and was not impermissible double counting.

      Defendant next contends it was improper for two victims of the women's

restroom camera offenses to give victim impact statements at sentencing

because defendant did not plead guilty to those charges. He further asserts "the

sentencing court abused its discretion by permitting an excessive presentation

of victim impact statements."

        Defense counsel did not object to these victims speaking during the

sentencing hearing. Therefore, we review the argument for plain error, and

"consider whether defendant's claim of error was 'clearly capable of producing

an unjust result.'" State v. Munafo, 222 N.J. 480, 488 (2015) (quoting R. 2:10-

2).

        There was no harm in allowing additional victim statements. The judge

made it clear during sentencing that he would not consider the women 's

statements because they were unrelated to the offenses defendant pleaded guilty

to. He explained: "I'm mindful of the hurt that's been sustained by the victims

. . . . I have to tailor, however, my sentencing to what he's pled guilty to."

      In addition, the court not only sentenced defendant in accordance with the

negotiated plea agreement, but it actually imposed a lesser custodial term than


                                                                             A-4504-19
                                       15
requested by the State. Therefore, the record does not support defendant's

contention that the invasion of privacy victim statements caused the court to

enhance defendant's sentence or caused defendant to suffer an unjust result. See

State v. Melvin, 248 N.J. 321, 326 (2021) (holding "fundamental fairness

prohibits courts from subjecting a defendant to enhanced sentencing for conduct

as to which a jury found that defendant not guilty.").

      Affirmed. The stay is vacated, and bail is revoked. Defendant shall

surrender to the county jail to begin his sentence within five days of the date of

this opinion.




                                                                            A-4504-19
                                       16